IN THE COURT OF APPEALS OF IOWA

                                    No. 19-0598
                                Filed July 24, 2019


IN THE INTEREST OF M.M.,
Minor Child,

K.C., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.



       A mother appeals a district court order terminating her parental rights to her

child. AFFIRMED.




       Agnes Warutere, Clive, for appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Brent M. Pattison of Drake Legal Clinic, Des Moines, attorney and guardian

ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Tabor and Bower, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

       The juvenile court terminated parental rights to a child, born in 2015. The

court of appeals reversed the termination decision as to the mother after finding

insufficient evidence to support the ground for termination cited by the court. See

In re M.M., No. 17-0237, 2017 WL 2461889, at *3 (Iowa Ct. App. June 7, 2017).

The court remanded the matter for further proceedings. Id. On remand, the

juvenile court again terminated the mother’s parental rights. The mother appealed.

       The mother contends the State failed to prove the grounds for termination

cited by the juvenile court. We may affirm if we find clear and convincing evidence

to support either of the grounds. See In re D.W., 791 N.W.2d 703, 707 (Iowa

2010). We focus on Iowa Code section 232.116(1)(h) (2018), which requires proof

of several elements, including proof the child cannot be returned to the mother’s

custody.

       The circumstances precipitating State intervention in 2015 were described

in this court’s prior opinion. We stated the original “case was initiated following a

single incident of domestic violence between the father and the mother . . . and

perpetrated by the father.” M.M., 2017 WL 2461889, at *2. After the incident, the

court noted that the mother “relocated from Iowa to live with her mother in Missouri”

and “chose to relocate to obtain a fresh start and have a safer environment for

herself and her children.” Id. The court acknowledged, “[T]he mother made false

representations to the department of human services and the juvenile court

regarding her relationship with the father,” denying “any ongoing relationship with

the father while she maintained a covert relationship with him.” Id. Nonetheless,

the court determined, “[T]he State ignore[d] credible evidence the mother . . .
                                          3


sought to improve her life, generally, and address the risk of domestic violence.”

Id. at *3.

        At the same time, the court found insufficient evidence to show the father

“pose[d] a material risk of harm to the child.” The court reasoned as follows:

               This case arose out of a single incident of domestic abuse.
        While any single incident is one too many, we are not presented with
        a case where the father has a lengthy history of violence. The
        mother has moved away from the father. The mother has obtained
        insight into issues of domestic violence, including prevention and
        coping mechanisms. She resides with her family and has an
        additional layer of protection because of them . . . . [A Missouri]
        social worker also testified she did not have any concerns the father
        was in Missouri with the mother.

Id.

        Following remand, the department of human services adopted the goal of

reunifying mother and child and pursued the goal for more than one year. The

mother participated in reunification services and made so much progress in joint

therapy sessions with her child that the department explored weekend visits at the

mother’s home. Shortly thereafter, the mother curtailed contact with the child for

two months and made a single phone call in the third month. She continued her

disengagement and, in time, the State filed a second petition to terminate her

parental rights. As noted, the juvenile court granted the termination petition. The

court found:

        Despite the extensive services offered, the mother has continued to
        engage in unsafe relationships to include her relationship with this
        child’s biological father who continues to have unresolved domestic
        violence issues.       The mother has blatantly lied about her
        relationships a[nd] has repeatedly been dishonest while under oath.
        At this point, her statements cannot be trusted given the variety of
        different things she has lied about. She continues to lack[] insight as
        to who are unsafe persons. Perhaps most importantly she has failed
                                         4


       to understand or provide for this child’s basic emotional needs and
       lacks a healthy attachment to the child.

Clear and convincing evidence supports the court’s findings.

       At the second termination hearing, the State called the mother as a witness.

She minimized the act of domestic violence that led to State involvement in 2015.

Specifically, she characterized the initial act of domestic violence as “wrestling”

and testified she “[d]idn’t know at the time that wrestling is considered a domestic

assault if you end up with concussion or bruises.”

       Next, the mother rejected this court’s determination that she moved to

Missouri to improve her life and to address the risk of domestic violence. When

asked about the move, she responded, “I didn’t move to Missouri to get away from

[the father]. I moved to Missouri to be with my mother because I needed that

emotional support because at the time nobody allowed me to be around [the

father].” When confronted with her prior testimony about her reason for the move,

the mother stated, “I’ve been trying to tell you it’s never been accurate.” When

asked if she was “still in a relationship with [the father] when [she] moved to

Missouri,” she answered, “Yes.” She also admitted the father came to Missouri for

the birth of another child and he “was there for Thanksgiving . . . and Christmas”

2016. Finally, while minimizing the first act of violence that led to the child’s

removal, the mother admitted the father committed acts in Missouri that could have

been construed as domestic violence, forcing her to seek and obtain a no-

contact order in that State. In short, the mother undermined the rationale for this

court’s reversal of the first termination decision—a single act of violence by the
                                           5


father; her relocation to avoid further violent acts; and her development of insight

into “issues of domestic violence.”

       The mother went even further, testifying she returned to Iowa and moved in

with the father months before the second termination hearing. Prior to the move,

she told the department caseworker it was unsafe for her children to be around the

father. Although the State did not present evidence of physical acts of violence by

the father after the couple reunited, the mother’s therapist expressed concerns

about codependency and said she discussed the “pros and cons” of living with the

father “and how that might impact her case.”

       Equally concerning was the mother’s failure to prioritize her relationship with

her child.    In the eight months preceding the termination hearing, she

acknowledged seeing the child “[i]n person” only four times. Although she claimed

to have made “over 15 phone calls” to the child in the two months preceding the

hearing, call logs did not corroborate her testimony.

       The lapse in contact had a negative effect on the child. A therapist charged

with facilitating the mother-child relationship testified that, at a joint session three

months before the second termination hearing, the child “refused to have contact

with the mother. Wouldn’t look at her, didn’t engage with her, didn’t reference her,

just ignored her, and had a good time playing by herself in the room.” The therapist

wrote, “[Y]ou might expect that [from a] child who hadn’t seen their primary

caretaker in almost six months.”         She testified, “[I]t was obvious that the

relationship ha[d] been harmed. And because the relationship ha[d] been harmed,

[the child] no longer was looking to her mother for any kind of support or help.”

She characterized the mother’s actions toward her child as “out of sight, out of
                                           6


mind.” Similarly, at a doctor’s appointment for the child attended by the mother

two months before the termination hearing, the department case worker testified

the child “had her face turned away from [the mother] and wouldn’t engage with

her.”

        We conclude the State proved that the child could not be returned to the

mother’s custody as required by Iowa Code section 232.116(1)(h). We affirm the

juvenile court’s termination of her parental rights to the child.

        AFFIRMED.